Citation Nr: 0605012	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-32 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed alopecia.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by 
the RO.  

In November 2005, during the course of the appeal, the 
veteran had a videoconference hearing with the 
undersigned Veterans Law Judge.  The transcript of the 
hearing has been associated with the claims folder.  



FINDINGS OF FACT

The veteran's alopecia is not shown to have been 
manifested in service or for many years thereafter.  

2.  The currently demonstrated alopecia is not shown to 
be due to any event or incident of the veteran's period 
of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by alopecia is due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of entitlement to service connection for 
alopecia.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in November 2003 and March 2005, the RO 
informed the veteran that in order to establish service 
connection for a particular disability, the evidence had 
to show the following:  1) that the veteran had had an 
injury in military service or that he had a disease that 
began in or was made worse by military service; or that 
there was an event in service which caused injury or 
disease; 2) that the veteran had current physical or 
mental disability; and 3) that there was a relationship 
between the current disability and an injury, disease, or 
event in service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would 
seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  They also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

The Statement of the Case (SOC) issued in August 2004 
also notified the veteran and his representative of the 
evidence needed to establish the benefits sought.  
Indeed, the SOC set forth the relevant text of 38 C.F.R. 
§ 3.159 and identified the evidence which had been 
obtained in support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  In 
this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect any issue on appeal.  As such, there is no 
prejudice to the veteran due to a failure to assist him 
with the claims of entitlement to service connection for 
alopecia.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of that issue.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

In this case, the veteran's service medical records are 
negative for any complaints or clinical findings of 
alopecia.  

Such a disorder was not clinically identified until 
September 2003, when the veteran was treated by W. R. N., 
Jr., M.D. and Wilson Dermatology PA.  

In the history recorded during his treatment in September 
2003 and during his videoconference in November 2005, the 
veteran testified that his hair loss was due, at least in 
part, to wearing a beret while on active duty.  

In this regard, it should be noted that a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Moreover, the only reports of a relationship between 
service and the onset the veteran's alopecia come from 
the veteran.  As a layman, however, he is only qualified 
to report on matters which are capable of lay 
observation.  He is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  

Absent competent evidence showing a causative link 
between the claimed alopecia and some demonstrated event 
or incident of service, the claim must be denied.  



ORDER

Service connection for alopecia is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


